Motion by appellant to prosecute his appeal as a poor person, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s and respondent's typewritten briefs, which shall include a copy of the opinion, if any, of the court below. The appellant and respondent are directed to file six copies of their typewritten briefs and to serve one copy on each other. Appellant’s time to perfect the appeal is enlarged to the April Term, beginning March 26,1962; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Robert J. Marvin, Esq., Rhinebeek, N. Y., is assigned as counsel to prosecute the appeal. Motion for other relief, denied. Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.